Fourth Court of Appeals
                               San Antonio, Texas
                                      July 31, 2018

                                  No. 04-17-00849-CV

                                    MCJAM, INC.,
                                      Appellant

                                           v.

                              CD AUTO SERVICE, INC.,
                                     Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2015-CV-04322
                      Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
    The appellee’s second unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to August 1, 2018.



                                                _________________________________
                                                Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2018.


                                                ___________________________________
                                                KEITH E. HOTTLE,
                                                Clerk of Court